IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42956

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 639
                                                )
       Plaintiff-Respondent,                    )   Filed: September 23, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JOHN R. OSHEA-ARESTA,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Order denying Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       John R. Oshea-Aresta pled guilty to attempted strangulation, Idaho Code § 18-923. The
district court imposed a unified sentence of fifteen years, with five years determinate. Oshea-
Aresta filed an Idaho Criminal Rule (I.C.R.) 35 motion containing new information, which the
district court denied. Oshea-Aresta appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of

                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Oshea-Aresta’s I.C.R. 35 motion, we
conclude no abuse of discretion has been shown. Therefore, the district court’s order denying
Oshea-Aresta’s I.C.R. 35 motion is affirmed.




                                               2